DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2019/0000414 A1.


Response to Amendment
The amendment filed on 02/26/2021 has been entered:
Claim 1 – 18 remain pending in the application;
Claim 1, 4 – 11, 14, 16 and 17 are amended;
Claim 18 is added as new.

Applicant’s amendments to claim OVERCOME 112(b) claim rejections to claim 1, 7 – 11, 14 and 17 as set forth in the Non-Final Office Action mailed on 10/30/2020, the corresponding 112(b) claim rejections are withdrawn.
However,
Applicant’s amendments to claim and arguments DO NOT overcome the claim objections to claim 17, 112(a) claim rejections to claim 9 – 13, and 112(b) claim rejections to claim 4 – 6 and 16 as set forth in the Non-Final Office Action mailed on 
Applicant’s amendments to claim introduce new grounds of 112(a) and 112(b) claim rejections.


Response to Arguments
Applicant’s remarks with respect to the rejection of claim 9 – 13 under 35 U.S.C. 112(a) have been fully considered but the amendments to claim 9 do not overcome the 112(a) rejection previously set forth in the Non-Final Office Action mailed on 10/30/2020. In addition, the amendments to claim results in new grounds of 112(a) rejection. See detail in later 112(a) rejections.


Applicant’s arguments with respect to the rejection of claim 1 – 17 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered but they are not persuasive and the amendments render arguments moot in view of new grounds of rejection.

Regarding the rejection of Independent claim 1, applicant amended the claim to include limitation “non-contrast images”, and submitted on p.8 that “Ta merely discloses a technique using contrast images (see Abstract). That is, Ta fails to disclose that a fluttering phenomenon in non-contrast images is used to judgment of whether a tumor is malignant or benign.” Applicant’s arguments have been fully considered but they are not 
First of all, the amended limitation “non-contrast images” is NEW MATTER introduced in the amendments which does not have any written description support. The related disclosure in the specification of present application is recited as: “it is difficult to detect hemangiomas through non-contrast imaging processes such as those using a Doppler mode or the like” in [0004]; “More specifically, the signal processing circuitry 120 generates the data (the Doppler data) obtained by extracting moving member information such as average velocity, dispersion, power, and the like with respect to multiple points, by performing a frequency analysis to obtain velocity information from the reflected-wave data and extracting blood flows, tissues, contrast agent echo components based on the Doppler effect. In this situation, examples of the moving members include blood flows, tissues such as cardiac walls, and the contrast agent” in [0038]; “it is known that hemangiomas, which are a type of benign tumors, appear as a “fluttering” phenomenon in B-mode images obtained by the ultrasound diagnosis apparatus 1” in [0047]; “FIG. 2 is a drawing for explaining the fluttering phenomenon exhibited by a hemangioma. FIG. 2 illustrates a B-mode image taken of the liver of the patient P. As illustrated in FIG. 2, the hemangioma is rendered as a shadow (a region rendered with brightness levels that are different from those for other tissues) in a region R1 within a region of interest R0 set in the B-mode image. The shadow of the hemangioma has a characteristic of being exhibited as spatial and temporal fluttering” in [0048]; “To cope with this situation, the ultrasound diagnosis apparatus 1 according to the first embodiment executes the processing functions explained below, to 
The term “non-contrast images” is neither a well-defined term in the art, nor explicitly defined in the specification of present application. Applicant only use Doppler imaging as an example of “non-contrast imaging” but there is no definition disclosed of “non-contrast images”. It is unknown what image can be defined as non-contrast. In the art of imaging and image processing, “contrast” could be interpreted in many different categories. A “contrast” could be an inherent property of any image meaning the difference in intensity or luminance or color to make object distinguishable. In another meaning, “contrast” could mean “contrast agent” in enhanced imaging. Without the definition, it is unknown what the term “contrast” means when used to describe images.
Thus, the amended limitation “non-contrast images” is NEW MATTER introduced in the amendment which fails to comply with the written description requirement set forth under 35 U.S.C. 112(a).
Second, since there is no written description support for “non-contrast images”, it is also unclear what the term “contrast” means when used to describe images. It is unclear how an image could be identified as “non-contrast” image without knowing the definition.
Thus, the amended limitation “non-contrast images” renders claim indefinite. For the purpose of examination, the “non-contrast images” is interpreted as any reasonable image.

Therefore, applicant’s arguments are not persuasive and the amendments to claim render arguments moot in view of new grounds of rejection.

Regarding the rejection of independent claim 15, applicant submitted on p.9 that “Thus, "the accumulated square or accumulated absolute value error" of Kamiyama corresponds to "evaluation index" but not "a sum and a statistical value of the index values".” Applicant’s arguments have been fully considered but they are not persuasive.
First of all, the limitation recites “to calculate one selected from between a sum and a statistical value of the index values corresponding to the plurality of temporal phases with respect to each of the multiple positions”, which requires a sum or statistical value of index values over temporal phases.
Second, on p.19 of the Non-Final Office Action, equation (6) and (7) are recited in the rejection. Kamiyama does explicitly teach index value Fm,t or Fm,s in time direction. And both equation (6) and (7) show a summation calculation of statistical value of Fm,s over various time points.
Thus, applicant’s arguments are not persuasive. 

Regarding the rejection of independent claim 16, applicant amended the claim to include limitation “the ultrasound wave being one kind of transmission ultrasound wave” and submitted on p.10 that “Thus, Kamiyama discloses a technique using two kind of 
First of all, applicant’s arguments about different type of transmission are not positively recited in the claim which does not bear any patentability weight in the examination. The amended limitation recites “the ultrasound wave being one kind of transmission ultrasound wave” without any further limitation to define the difference between transmitted waves. The plain language meaning of “one kind of transmission ultrasound wave” does not have any information about the properties of waves such as frequency, repetition rate, phase, amplitude or other parameter to differentiate one transmission from another transmission.
Second, even though Kamiyama teaches first type and second type of transmission, all taught image processing technique in Kamiyama are based on the images generated from same first type imaging transmission. And the present claim uses transition phrase “comprising” which does not exclude other ultrasonic transmissions.
Third, the first type and second type of transmission as taught by Kamiyama still can be one kind of transmission ultrasound wave under the broadest reasonable interpretation if these transmissions are having identical parameters.
Thus, applicant’s arguments are not persuasive and the amendments render arguments moot in view of new grounds of rejection.  



Overall, applicant’s remarks on p.7 – 10 have been fully considered but they are not persuasive and the amendment renders the arguments moot. The amendment results in new ground of rejection. THIS ACTION IS MADE FINAL.


Claim Objections
Applicant is advised that should claim 1 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Both claim 1 and claim 17 recite identical claim body. The only difference is identified in the preamble. Claim 1 recites “An image processing apparatus” in preamble while claim 17 reciting “An ultrasound diagnosis apparatus”. However, the preambles are not limiting since neither the image processing apparatus nor the ultrasound diagnosis apparatus are positively recited in the claim body. Thus claim 17 is a substantial duplicate of claim 1.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 – 14, 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding limitations “non-contrast images” in claim 1, 4 – 7, 9 – 11, 14, 17 and 18, the corresponding disclosure in in the specification of present application is recited as: “it is difficult to detect hemangiomas through non-contrast imaging processes such as those using a Doppler mode or the like” in [0004]; “More specifically, the signal processing circuitry 120 generates the data (the Doppler data) obtained by extracting moving member information such as average velocity, dispersion, power, and the like with respect to multiple points, by performing a frequency analysis to obtain velocity information from the reflected-wave data and extracting blood flows, tissues, contrast agent echo components based on the Doppler effect. In this situation, examples of the moving members include blood flows, tissues such as cardiac walls, and the contrast agent” in [0038]; “it is known that hemangiomas, which are a type of benign tumors, appear as a “fluttering” phenomenon in B-mode images obtained by the ultrasound diagnosis apparatus 1” in [0047]; “FIG. 2 is a drawing for explaining the fluttering phenomenon exhibited by a hemangioma. FIG. 2 illustrates a B-mode image taken of the liver of the patient P. As illustrated in FIG. 2, the hemangioma is rendered as a shadow (a region rendered with brightness levels that are different from those for other tissues) in a region R1 within a region of interest R0 set in the B-mode image. The shadow of the hemangioma has a characteristic of being exhibited as spatial and temporal fluttering” in [0048]; “To cope with this situation, the ultrasound diagnosis apparatus 1 according to the first embodiment executes the processing functions explained below, to quantitatively evaluate such fluttering in images or to emphasize the position of the fluttering” in [0049].

Thus, the amended limitation “non-contrast images” is NEW MATTER introduced in the amendment which fails to comply with the written description requirement.

Regarding limitation “by performing a difference calculating process between the plurality of non-contrast images … the difference calculating process subtracting pixel intensity values of respective pixels occurring at the frame interval set in advance” in claim 9 and limitations “the difference calculating process” in claim 12 and 13, the corresponding disclosure in the specification of present application is recited as: “FIG. 5 is a drawing for explaining a difference calculating process performed by the image processing circuitry 130 according to the first embodiment” in [0054]; “At step S203, the image processing circuitry 130 generates a plurality of difference images, by performing a difference calculating process between images by using a frame interval that is set in advance” in [0062]; “The difference calculating process performed by the image processing circuitry 130 according to the first embodiment will be explained, with 
However, neither the specification nor the figures explain the detail of the claimed “difference calculating process”. There is no disclosure in the specification recites “subtracting pixel intensity values”. Fig.5 does not show anything related to “subtracting”, one with ordinary skill in the art will not come to the conclusion that the difference value in the bottom figure is the result from subtraction calculation. Although it is mentioned in the specification that the difference calculating process uses the pixel value, it still does not disclose the subtracting calculation. There is no detailed algorithm or equation disclosed in the specification specifically disclose the subtracting calculation.
Thus, the above amended limitations are NEW MATTER introduced in the amendment which fail to comply with the written description requirement.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding limitations “non-contrast images” in claim 1, 4 – 7, 9 – 11, 14, 17 and 18, since there is no written description support for the limitations, it is also unclear what the term “contrast” means when used to describe images. It is unclear how an image could be identified as “non-contrast” image without knowing the definition.
Thus, the amended limitations “non-contrast images” render claims indefinite. For the purpose of examination, the “non-contrast images” is interpreted as any reasonable image.

Regarding limitations “the plurality of non-contrast images” in claim 4 line 3, claim 5 lines 3 – 4, claim 6 line 4, claim 7 line 3, and claim 18 line 2, it is unclear from the limitation language that the above non-contrast images are images introduced in claim 1 lines 3 – 4 or images resulting from the speckle noise reducing process introduced in claim 1 lines 6 – 7, since the above claims are either directly or indirectly dependent on claim 1.
Thus, the above limitations render claims indefinite. For the purpose of examination, the above limitations are interpreted as any reasonable images in the any reasonable position of the streamline of image processing.

Therefore, claim 1, 4 – 7, 9 – 11, 14, 17, 18 and all corresponding dependent claims are rejected under 35 U.S.C. 112(b) as being indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6, 14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ta et al. (Automating tumor classification with pixel-by-pixel contrast-enhanced ultrasound perfusion kinetics; published online on 03/22/2012) (hereinafter "Ta"), and in evidence of Mammone et al. (US 2014/0066767 A1; published on 03/06/2014) (hereinafter "Mammone").

Regarding claim 1, Ta discloses an image processing apparatus comprising processing circuitry ("The work presented in this article represents a pilot study on developing a computer-aided diagnosis {CAD} system … acquired from contrast-enhanced ultrasound videos." Page 02C103-9, IV. SUMMARY AND CONCLUSIONS; herein the computer system includes processing circuitry as inherent component) configured:
to perform a speckle noise reducing process on each of a plurality of non-contrast images (see 112b rejection; "An alternative step to low pass filtering was the calculation of an envelope function which captures the local peaks in the data and was subsequently used in envelope-curve related metrics." Page 02C103-4 to 02C103-5, C.2. Time-intensity curve processing and analysis; in signal/image processing, envelope processing is one kind of speckle reduction processing, which is evidenced by Mammone as detailed later) that were acquired by using an ultrasound wave ("Ultrasound imaging was performed using a Philips iU22 equipped with a L12-5 probe 
to calculate an index value indicating fluttering of image signal intensities in each of multiple positions within a region of interest ("Measurements acquired from the envelope curve or the unprocessed data were used to quantify the fluctuations in the TIC caused by changes in microbubble concentration in each pixel." Page 02C103-5, C.2. Time-intensity curve processing and analysis), on a basis of a plurality of non-contrast images resulting from the speckle noise reducing process (see 112b rejection; "Measurements acquired from the envelope curve ..." Page 02C103-5, C.2. Time-intensity curve processing and analysis).
In addition, Mammone provides evidence that envelope process is a speckle noise reducing process ("… and envelope-based speckle reduction module 206 provide for …" [0045]; "This is repeated M times, and all M time envelopes are averaged to reduce speckle variations while leaving the signal unchanged." [0046]).

Regarding claim 3, Ta in evidence of Mammone discloses all claim limitations, as applied in claim 1, and further discloses wherein, on a basis of the index values in multiple positions within a measured region corresponding to at least a part of the region of interest ("Measurements acquired from the envelope curve or the unprocessed data were used to quantify the fluctuations in the TIC caused by changes in microbubble concentration in each pixel." Page 02C103-5, C.2. Time-intensity curve processing and analysis), the processing circuitry calculates a representative value for 

Regarding claim 5, Ta in evidence of Mammone discloses all claim limitations, as applied in claim 1, and further discloses wherein, before performing the speckle noise reducing process ("The time-intensity curves were analyzed following motion correction ..." Page 02C103-3, C. Image analysis), the processing circuitry performs a movement correcting process to correct a movement between images, on the plurality of non-contrast images (see 112b rejection; "To minimize the impact of breathing motion on pixel-based measurements, an affine image registration technique that maximizes mutual information was applied to correct lateral motion throughout each CEUS video." Page 02C103-3, C.1. Image registration).

Regarding claim 6, Ta in evidence of Mammone discloses all claim limitations, as applied in claim 1, and further discloses wherein 
the processing circuitry performs a filtering process to extract only a specific frequency component on the plurality of non-contrast images (see 112b rejection; "To reduce the impact of noise artifacts, the video signal of each pixel was filtered with a low pass filter designed with a cutoff frequency at 0.125 Hz to eliminate noise spikes …" Page 02C103-4; C.2. Time-intensity curve processing and analysis), and
112b rejection; "Following the above steps, the data were linearized … Measurements of perfusion kinetics were mostly derived from these linearized TICs." Page 02C103-5, C.2. Time-intensity curve processing and analysis).

Regarding claim 14, Ta in evidence of Mammone discloses all claim limitations, as applied in claim 1, and further discloses wherein, as the index value, the processing circuitry calculates a fluctuation coefficient in a time direction in each of the multiple positions in the non-contrast plurality of images resulting from the speckle noise reducing process (see 112b rejection; "… for example, the standard deviation of the intensity normalized to the peak intensity of each pixel {ISDN}—a variable that measures the fluctuations of the intensity of each pixel over time." Page 02C103-5, C.2. Time-intensity curve processing and analysis). 

Regarding claim 17, Ta discloses an ultrasound diagnosis apparatus comprising processing circuitry ("The work presented in this article represents a pilot study on developing a computer-aided diagnosis {CAD} system … acquired from contrast-enhanced ultrasound videos." Page 02C103-9, IV. SUMMARY AND CONCLUSIONS; herein ultrasound video is inherent result of an ultrasound apparatus) configured:
to perform a speckle noise reducing process on each of a plurality of non-contrast images (see 112b rejection; "An alternative step to low pass filtering was the calculation of an envelope function which captures the local peaks in the data and was 
to calculate an index value indicating fluttering of image signal intensities in each of multiple positions within a region of interest ("Measurements acquired from the envelope curve or the unprocessed data were used to quantify the fluctuations in the TIC caused by changes in microbubble concentration in each pixel." Page 02C103-5, C.2. Time-intensity curve processing and analysis), on a basis of a plurality of non-contrast images resulting from the speckle noise reducing process (see 112b rejection; "Measurements acquired from the envelope curve ..." Page 02C103-5, C.2. Time-intensity curve processing and analysis).
In addition, Mammone provides evidence that envelope process is a speckle noise reducing process ("… and envelope-based speckle reduction module 206 provide for …" [0045]; "This is repeated M times, and all M time envelopes are averaged to reduce speckle variations while leaving the signal unchanged." [0046]).

Regarding claim 18, Ta in evidence of Mammone discloses all claim limitations, as applied in claim 1, and further discloses wherein the plurality of non-contrast images 112b rejection; “Table III shows the total sum of squared differences of B-mode pixel intensities from frame to frame as a metric of motion pre- and post-motion correction.” Page 02C103-4, 1. Image registration).


Claim(s) 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamiyama et al. (JP 2006087744 A; published on 04/06/2006) (hereinafter "Kamiyama").

Regarding claim 15, Kamiyama discloses an image processing apparatus comprising a processing circuitry ("Each calculation process for quantitative evaluation of the movement of the hepatic blood vessel type is based on the data stored in the image memory 27, and using a program read from the software storage unit 28, the host CPU which is the control processor 25 Alternatively, it is processed by software in the local CPU." [0021]) configured:
to calculate an index value indicating fluttering of image signal intensities in each of multiple positions within a region of interest with respect to each of a plurality of temporal phases ("… as an evaluation index indicating the amount of change in luminance or signal intensity in the time axis direction at the position n (0 ≦ n ≦ N−1) on the vertical axis, analysis is performed using the generally known FFT shown below …" [0044]), on a basis of a plurality of images that were acquired by using an ultrasound wave and are in a time series ("The motion of the tumor site generated by the second type of ultrasonic transmission is visualized by an echo signal obtained by the first type 
to calculate one selected from between a sum and a statistical value of the index values corresponding to the plurality of temporal phases with respect to each of the multiple positions within the region of interest ("FIG. 9 is an example of a display suitable for presenting each evaluation index of {1} to {4}, {6}, and {7}. As shown in the figure, the accumulated square or accumulated absolute value error at each position is associated with a color and displayed as a map at each time." [0052]).

Regarding claim 16, Kamiyama discloses an image processing apparatus comprising a processing circuitry ("Each calculation process for quantitative evaluation of the movement of the hepatic blood vessel type is based on the data stored in the image memory 27, and using a program read from the software storage unit 28, the host CPU which is the control processor 25 Alternatively, it is processed by software in the local CPU." [0021]) configured:
to calculate an index value indicating fluttering of image signal intensities in a time direction, in each of multiple positions within a region of interest ("… as an evaluation index indicating the amount of change in luminance or signal intensity in the time axis direction at the position n (0 ≦ n ≦ N−1) on the vertical axis, analysis is performed …" [0044]) on a basis of a plurality of images that were acquired by using an ultrasound wave and are in a time series ("The motion of the tumor site generated by the second type of ultrasonic transmission is visualized by an echo signal obtained by .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2, 7 – 9, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ta in evidence of Mammone and in view of Kamiyama.

Regarding claim 2, Ta in evidence of Mammone teaches all claim limitations, as applied in claim 1, except wherein the processing circuitry is further configured to generate a parametric image on a basis of the index values with respect to the multiple positions within the region of interest.
However, in the same field of endeavor, Kamiyama teaches wherein the processing circuitry is further configured to generate a parametric image on a basis of the index values with respect to the multiple positions within the region of interest ("After the first position setting, the evaluation index calculation of {6} and {7} above is 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the image processing as taught by Ta with the additional result display as taught by Kamiyama. Doing so would make it possible to provide "a unique function effective for diagnosing a structure such as a tumor in a living body, for example, a structure of a hepatic hemangioma" (see Kamiyama; [0008]).

Regarding claim 7, Ta in evidence of Mammone teaches all claim limitations, as applied in claim 1, except wherein the processing circuitry performs, on the plurality of non-contrast images, a converting process to extract fluttering of a hemangioma in an orthogonal coordinate transformation, and the processing circuitry calculates the index values on a basis of a plurality of non-contrast images resulting from the converting process.
However, in the same field of endeavor, Kamiyama teaches wherein the processing circuitry performs, on the plurality of non-contrast images, a converting process to extract fluttering of a hemangioma in an orthogonal coordinate transformation (see 112b rejection; "The output detection data is calculated into spatial distribution information such as frame correlation and coordinate conversion by the image generation circuit 24 at the subsequent stage." [0019]), and 
the processing circuitry calculates the index values on a basis of a plurality of non-contrast images resulting from the converting process (see 112b rejection; "The 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the image processing as taught by Ta with the additional result display as taught by Kamiyama. Doing so would make it possible to provide "a unique function effective for diagnosing a structure such as a tumor in a living body, for example, a structure of a hepatic hemangioma" (see Kamiyama; [0008]).

Regarding claim 8, Ta in evidence of Mammone teaches all claim limitations, as applied in claim 1, except wherein the processing circuitry calculates the index values, after selectively eliminating, from the image signal intensities, a fluttering component of the fluttering.
However, in the same field of endeavor, Kamiyama teaches wherein the processing circuitry calculates the index values ("… as an evaluation index indicating the amount of change in luminance or signal intensity in the time axis direction at the position n (0 ≦ n ≦ N−1) on the vertical axis, analysis is performed …" [0044]), after selectively eliminating, from the image signal intensities, a fluttering component of the fluttering ("Or the thing extracted by the band pass filter {BPF} for the speed component of the 'fluctuation phenomenon' estimated to be based on the movement of blood flow is 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the image processing as taught by Ta with the additional result display as taught by Kamiyama. Doing so would make it possible to provide "a unique function effective for diagnosing a structure such as a tumor in a living body, for example, a structure of a hepatic hemangioma" (see Kamiyama; [0008]).

Regarding claim 9, Ta in evidence of Mammone and in view of Kamiyama teaches all claim limitations, as applied in claim 8, and Kamiyama further teaches wherein the processing circuitry generates a plurality of difference images, by performing a difference calculating process between the plurality of non-contrast images resulting from the speckle noise reducing process (see 112a and 112b rejection; "The following expression is evaluated as an evaluation expression indicating the similarity to the function of the luminance or signal intensity in the time axis direction at the second position r {0 ≦ r ≦ N−1} that moves." [0046]; here the similarity for each point is equivalent to difference images) while using a frame interval set in advance for the plurality of non-contrast images resulting from the speckle noise reducing process ("When executing this quantitative evaluation, first, a time region to be evaluated is set in the coordinate system on the M-mode still image shown in FIG." [0036]), the difference calculating process subtracting pixel intensity values of respective pixels occurring at the frame interval set in advance (see equation {7}), and

It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the image processing as taught by Ta with the additional result display as taught by Kamiyama. Doing so would make it possible to provide "a unique function effective for diagnosing a structure such as a tumor in a living body, for example, a structure of a hepatic hemangioma" (see Kamiyama; [0008]).

Regarding claim 12, Ta in evidence of Mammone and in view of Kamiyama teaches all claim limitations, as applied in claim 9, and Kamiyama further teaches wherein the processing circuitry performs the difference calculating process by using the frame interval designated by an operator ("The operator moves the appearing straight line or the pointer P to a desired position by an external input device such as the trackball 13a, and sets the first position by performing a predetermined operation." [0048]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the image processing as taught by Ta with the additional result display as taught by Kamiyama. Doing so would make it possible to provide "a unique function effective for diagnosing a structure such as a 

Regarding claim 13, Ta in evidence of Mammone and in view of Kamiyama teaches all claim limitations, as applied in claim 9, and Kamiyama further teaches wherein the processing circuitry determines the frame interval ("The operator moves the appearing straight line or the pointer P to a desired position by an external input device such as the trackball 13a, and sets the first position by performing a predetermined operation." [0048]) in accordance with a frequency of fluttering of image signal intensities included in a region that is within the region of interest and is different from a measured region ("Or the thing extracted by the band pass filter (BPF) for the speed component of the "fluctuation phenomenon" estimated to be based on the movement of blood flow is displayed on a graph or the like to be described later." [0044]; the time region is set on the data after band pass filtering), and
the processing circuitry performs the difference calculating process by using the determined frame interval ("When executing this quantitative evaluation, first, a time region to be evaluated is set in the coordinate system on the M-mode still image shown in FIG." [0036]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the image processing as taught by Ta with the additional result display as taught by Kamiyama. Doing so would make it possible to provide "a unique function effective for diagnosing a structure such as a .


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ta in evidence of Mammone and in view of Urbano et al. (US 2012/0085174 A1; published on 04/12/2012) (hereinafter "Urbano").

Regarding claim 4, Ta in evidence of Mammone teaches all claim limitations, as applied in claim 1, except wherein, before performing the speckle noise reducing process, the processing circuitry performs a low pass filter process in a time direction on the plurality of non-contrast images.
However, in the same field of endeavor, Urbano teaches wherein, before performing the speckle noise reducing process, the processing circuitry performs a low pass filter process in a time direction on the plurality of non-contrast images (see 112b rejection; "Image processor 328 may accept either complex and/or detected tissue image data and then filter it temporally (i.e., frame to frame) and spatially to enhance image quality by improving contrast resolution (e.g., by reducing acoustic speckle artifact) ..." [0066]; "Temporal filtering and/or persistence is commonly applied to frames of ultrasound data ... low-pass filtering across frames can reduce random additive noise ..." [0068]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the preprocessing of image as taught .


Claim 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ta in evidence of Mammone and in view of Kamiyama, as applied in claim 9, and further in view of Hossack et al. (US 2002/0120195 A1; published on 08/29/2002) (hereinafter "Hossack").

Regarding claim 10, Ta in evidence of Mammone and in view of Kamiyama teaches all claim limitations, as applied in claim 9, except wherein with respect to each of the plurality of difference images, the processing circuitry calculates a summation value by adding together an absolute value of a pixel value of each of the pixels of the respective difference image and absolute values of pixel values of surrounding pixels thereof, with respect to each of the plurality of non-contrast images resulting from the speckle noise reducing process, the processing circuitry calculates an average value of the pixel value of each of the pixels of the respective non-contrast image resulting from the speckle noise reducing process and the pixel values of the surrounding pixels thereof, and the processing circuitry calculates each of the index values by using a quotient value obtained by dividing the summation value by the average value.
However, in the same field of endeavor, Hossack teaches wherein with respect to each of the plurality of difference images, the processing circuitry calculates a 
with respect to each of the plurality of non-contrast images resulting from the speckle noise reducing process, the processing circuitry calculates an average value of the pixel value of each of the pixels of the respective non-contrast image resulting from the speckle noise reducing process and the pixel values of the surrounding pixels thereof (see 112b rejection; "… is compared to the average sum of absolute differences." [0171]), and
the processing circuitry calculates each of the index values by using a quotient value obtained by dividing the summation value by the average value ("A curve or table of weights as a function of a ratio or other function relating the minimum to average sum of absolute differences is determined empirically. For example, the minimum sum of absolute differences is compared to the average sum of absolute differences ... such as speckle decorrelation, is used to estimate out-of-plane movement {elevational movement} ..." [0171]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the fluctuation calculation as taught by Ta with the motion estimation as taught by Hossack. Doing so would make it possible to provide "an improved compounding method that provides versatility and is quick to execute" (see Hossack; [0007]).

Regarding claim 11, Ta in evidence of Mammone and in view of Kamiyama and Hossack teaches all claim limitations, as applied in claim 10, and Kamiyama further teaches wherein, as the index value, the processing circuitry calculates one selected from between a sum and a statistical value of the quotient values of each of the pixels in the plurality of non-contrast images resulting from the speckle noise reducing process (see 112b rejection; "FIG. 9 is an example of a display suitable for presenting each evaluation index of {1} to {4}, {6}, and {7}. As shown in the figure, the accumulated square or accumulated absolute value error at each position is associated with a color and displayed as a map at each time." [0052]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the image processing as taught by Ta with the additional result display as taught by Kamiyama. Doing so would make it possible to provide "a unique function effective for diagnosing a structure such as a tumor in a living body, for example, a structure of a hepatic hemangioma" (see Kamiyama; [0008]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059.  The examiner can normally be reached on Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHAO SHENG/           Examiner, Art Unit 3793              

/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793